 


109 HR 3564 IH: David Berger Memorial Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3564 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Jones of Ohio introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To make a technical correction to the Act providing for the designation of the David Berger Memorial. 
 
 
1.Short titleThis Act may be cited as the David Berger Memorial Act of 2005. 
2.David Berger Memorial, Ohio 
Section 116 of Public Law 96–199 (16 U.S.C. 431 note; 94 Stat. 71) is amended in the first sentence by striking at the Jewish Community Center in Cleveland Heights, Ohio, and inserting in northeastern Ohio. 
 
